Citation Nr: 1440439	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  08-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a second award of an automobile allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active service from January 1961 to August 1962.  He died in November 2011.  The appellant is the Veteran's surviving spouse and filed a claim for substitution as claimant under 38 U.S.C.A. § 5121A in November 2011, which was granted by the RO in September 2013.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), which basically denied the Veteran's claim for payment of an automobile grant, and notified him that a request for consideration of equitable relief under 38 U.S.C. § 503(a) was determined not to be in order since he had received an automobile allowance in 1975 and such allowance is a one-time payment. 

The Board previously dismissed this case in December 2011 on the basis that the Veteran had died.  However, as noted above, the appellant has been substituted as the claimant on appeal and the Board will proceed with an adjudication on the merits.


FINDING OF FACT

The Veteran was previously awarded (and used) an automobile allowance under the provisions of 38 U.S.C.A. § 3902 in April 1975.


CONCLUSION OF LAW

There is no legal entitlement to a second allowance for an automobile conveyance. 38 U.S.C.A. §§ 3902, 3903 (West 2002); 38 C.F.R. § 3.808 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The final rule implementing the VCAA was published on August 29, 2001. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

However, VA has no duty to assist a claimant if there is no reasonable possibility that VA assistance would help substantiate the claim. 38 U.S.C.A. § 5103A (a)(2) (West 2002).  In this case, the essential facts are not in dispute; the case rests solely on the interpretation and application of the relevant law.  See 38 C.F.R. § 3.159(d)(3) (2013).  The appellant, through her representative, acknowledges that the Veteran was previously awarded an automobile allowance and that he is only entitled to this benefit one time.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, there is no prejudice to the appellant by the Board deciding the case at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In any event, the appellant has been given ample opportunity to present evidence and argument in support of her claim, and through her representative, she has provided relevant argument.  See January 2014 Appellate Brief Presentation.  Accordingly, to the extent that VA has in any way failed in its duty to notify and assist, such error is harmless.  See 38 U.S.C.A. § 7261(b); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Additional efforts to notify and assist the appellant are not warranted. 

By rating decision of September 1962, the Veteran was awarded service connection for residuals of a car accident in service including amputation of the right leg below the knee, limitation of pronation of the right arm, limitation of dorsiflexion of the right wrist, fracture of the left talus, fracture of the inferior and superior left rami, and laceration of the perineum and membranous urethra.  He also was granted entitlement to special monthly compensation under 38 U.S.C. section 314(k) for amputation of one leg.  His combined evaluation for these disabilities was 60 percent.  

In March 1965, the Veteran filed a VA Form 21-4502 (Application for Automobile or Other Conveyance).  The type of conveyance requested by the Veteran was an automobile due to his service-connected anatomical loss of right foot.  An April 1975 letter from the RO notes that an approved application for an automobile was enclosed and that he and the car dealership should carefully review the instructions.  The Veteran later submitted a receipt and noted that he had purchased a 1975 Chevy for $4100.00 on June 6, 1975.  A handwritten note on the Veteran's application notes that on June 17, 1975, VA granted an automobile allowance of $3300.00, which was noted as the maximum basic allowance at that time.  

In September 2007, the Veteran filed a VA Form 21-4502 (Application for Automobile or Other Conveyance and Adaptive Equipment).  The Veteran noted that the conveyance he was applying for was an automobile.  On item number 10 of the form, the Veteran answered the question "HAVE YOU MADE A 
PREVIOUS APPLICATION FOR AN AUTOMOBILE OR OTHER CONVEYANCE?" by marking the box entitled "YES."  In the space provided, he hand wrote "1973 or 74." 

The RO issued a rating decision in September 2007 that awarded the Veteran entitlement to automobile and adaptive equipment based on his level of service-connected impairment.  The September 2007 notice letter indicated that a certified VA Form 21-4502 was enclosed for the Veteran to take to the car dealership to make his purchase.  Thereafter the Veteran provided a copy of a bill for the purchase of a 2008 Chevrolet Aveo for $16,000.00, with a balance of $11,000.00.

Apparently, no review was ever conducted by Finance until after the Veteran submitted his bill, at which time it was discovered that the record showed that the Veteran's claim for a certificate of eligibility for financial assistance in acquiring an automobile or other conveyance and necessary adaptive equipment had been granted by the RO in April 1975.  

In an October 2007 administrative decision the RO found that the $11,000.00 certificate of eligibility for an automobile grant was due solely to VA administrative error and that full payment should be issued due to this error.  However, the RO subsequently referred the matter to the Director of Compensation and Pension, who determined that entitlement to equitable relief was not in order as the Veteran had been granted automobile allowance in 1975 and was not entitled to a second grant.  Thereafter in February 2008 the RO denied the Veteran's claim.  The Veteran appealed this determination. 

As the substituted claimant, the appellant contends that VA should provide her with financial assistance in the purchase of an automobile, because in reliance on the RO's September 2007 grant of automobile and adaptive equipment and provision of a certified VA Form 21-4502 that was noted as authorizing the Veteran to make his automobile purchase, the Veteran purchased a vehicle with the balance of $11,000.00 that he never would have purchased had he known he would not be reimbursed by VA.  The Veteran noted on a March 2008 statement associated with his notice of disagreement that his wife called the VA number on the September 2007 letter they received entitling him to purchase a car or adaptive equipment and was told that this meant they could buy a car and that the allowance was $11,000.000.  Thereafter, they purchased a 2008 Chevrolet Aveo for $16,000.000 and signed loan papers for $5,000.00 with the understanding that VA would pay the remaining $11,000.00.  

According to 38 U.S.C.A. § 3902(a), the Secretary shall provide or assist in providing an automobile or conveyance to each eligible person by paying the total purchase price of the automobile or other conveyance or $11,000.00, whichever is the lesser, to the seller from whom the eligible person is purchasing the automobile. Under 38 C.F.R. § 3.308(a), (b), a certification of eligibility for financial assistance in the purchase of one automobile or other conveyance in an amount not exceeding the amount specified in 38 U.S.C.A. 3902 will be made when one of the following exists and is the result of injury or disease incurred or aggravated during active military service: 

(i) Loss or permanent loss of use of one or both feet; (ii) Loss or permanent loss of use of one or both hands; or, (iii) Permanent impairment of vision of both eyes. 

Finally, 38 U.S.C.A. § 3903(a) states that no eligible person shall be entitled to receive more than one automobile or other conveyance under the provisions of Chapter 38 of the United States Code, and no payment shall be made under this chapter for the repair, maintenance, or replacement of an automobile or other conveyance. 

There is no question in this case that the Veteran's military service and service-connected disabilities make him eligible for an initial automobile allowance under the provisions of 38 U.S.C.A. § 3902 and 38 C.F.R. § 3.808.  However, the evidence is clear that the Veteran was given an initial allowance for the purchase of an automobile in 1975.  He (and the appellant) have fully acknowledged this fact.  Therefore, the appellant, by virtue of being the substituted claimant, has no legal entitlement to a second automobile allowance.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.) 

The Board acknowledges and sympathizes with the appellant's frustration in this case.  Unfortunately, the Board is bound in its decisions by the applicable laws and regulations, instructions from the Secretary, and precedent opinions of VA General Counsel.  As the law is clear that the appellant is not entitled to a second automobile allowance under 38 U.S.C.A. §§ 3902 and 3903, the appeal must be denied. 

Finally, it appears that the appellant is essentially seeking an equitable resolution of her appeal.  Neither the Board nor the United States Court of Appeals for Veterans Claims can provide equitable relief.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ('[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief' (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).  Thus, the appellant is hereby advised that she may petition the Secretary of VA for the exercise of his discretionary authority to provide equitable relief under 38 U.S.C.A. § 503.  See 38 C.F.R. § 2.7 (2013).


ORDER

Entitlement to a second award of an automobile allowance is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


